PER CURIAM.
Now this day come the parties by their counsel and this canso now comes on to he heard on the printed record and briefs of counsel and on oral arguments by Mr. Louis Greenberg, counsel for appellant, and by Mr. Walter E. Wiles, counsel for appellee.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the District Court of the United States for the Northern District of Illinois, Eastern Division, in this canse he, and the same is hereby, affirmed. It is further ordered that the mandate of this court issue forthwith.